Citation Nr: 0031574	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



REMAND

The veteran served on active duty from June 1968 to June 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in August 1999.  
 
In November 2000, the veteran also testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As such, the veteran's claim of service connection for PTSD 
must be remanded in order to assure that the RO's duty to 
assist the veteran in the development of his claim has been 
met.  

The Board notes in this regard that VA treatment records show 
a current diagnosis of PTSD.  However, the veteran has not 
been afforded a VA examination in order to confirm this 
diagnosis.  

In August 1999, the veteran testified that he was receiving 
Social Security disability benefits.  The RO should obtain 
those records for review in connection with the appeal.  

The veteran has reported stressors in support of his claim 
for PTSD.  Most recently, he testified that he injured a 
young girl when he fired a grenade launcher into her hut.  He 
indicated that the incident occurred in July 1969 when he was 
with A Company, 9th Engineer Battalion located at Hill 10 on 
Highway 1.  The veteran has also testified that he was 
subject to combat during patrol duty and from ground attacks 
on the base where he was stationed.  The RO must attempt to 
verify all stressors reported by the veteran in connection 
with its review of the claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ask the veteran to provide 
comprehensive information concerning the 
inservice stressor events he feels 
support his claim of service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
RO should inform the veteran that he may 
specifically submit lay/comrade 
statements which support his report of 
the alleged stressors.  He should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events.  

2.  Then, the RO should prepare a summary 
of all the veteran's alleged in-service 
stressful experiences, and attempt to 
verify such experiences through the 
facilities of the appropriate service 
department; the National Personnel 
Records Center (NPRC); and similar 
sources.  

3.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for PTSD since service.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source, not currently of record.  In 
addition, the RO should obtain all VA 
treatment records of the veteran that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  

4.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.  

5.  The RO then should schedule the 
veteran for an examination to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  All 
indicated testing should be performed.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should elicit from the veteran and record 
a full medical history in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran is suffering from 
PTSD.  If the examiner enters a diagnosis 
of PTSD, then the specific stressors to 
support that diagnosis should be 
identified for the record.  

6.  Then, following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The RO 
in this regard must undertake to review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

